DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 23 December, 2020. The amendments have been entered, and accordingly, claims 1-11 are allowed (see Examiner’s Reasons for Allowance).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
NELSON (US 2016/0215930), DECKER (US 3,947,258) and CHOWANIEC (US 5,230,725) are considered the closest prior art of record. In addition, FUCHS (US 2011/0185748 A1) is considered to be relevant.
However, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious:
“A BOG processing apparatus for processing boil-off gas (BOG) generated from liquefied gas in a liquefied gas storage tank comprising: a cooling device for cooling the BOG by thermal exchange with the liquefied gas; and a recovery device for recovering a remaining liquid of the liquefied gas remaining for use in cooling by the cooling device, or a mixed liquid in which liquid of the BOG cooled and liquefied by the cooling device and the liquefied gas are mixed, wherein the cooling device includes a cooling drum formed in a cylindrical shape extending up and down, and circulating BOG from below to above; a BOG inlet part introducing the BOG from a lower portion of the cooling drum into an inside of the cooling drum; a first spray provided above the BOG inlet part and upwardly spraying the liquefied gas; a first filled layer provided above the first spray and bringing the liquefied gas into contact with the BOG; a second spray provided above the first filled layer and downwardly spraying the liquefied gas; a BOG outlet part provided in an upper portion of the cooling drum and sending the BOG cooled; and a liquid outlet part provided in the lower portion of the cooling drum and sending the remaining liquid or the mixed liquid to the recovery device a BOG supply line connected to the BOG inlet part and supplying the BOG from the liquefied gas storage tank; and a BOG circulation line connected to the BOG supply line and circulating the BOG to the BOG supply line, wherein the BOG is introduced from the BOG outlet part.” (claim 1).
Particularly, the above claimed invention requires the combination of sprays, different sprays onto the first fill, and, at least, a circulation line which connects BOG from a BOG outlet part to be introduced into the BOG supply line joined to the BOG inlet of the cooling device. NELSON of the prior art teaches a BOG supply line (supply of BOG entering into compressor, 150, which is then routed, at least partially via line ,118, into the cooling tank, 140), and wherein a portion of the non-condensed gas from the cargo tank handling BOG is recirculated back to the cargo tank (via line 180 and 185). However, it is not provided that this BOG is from the BOG outlet of the cooling device nor that this BOG is circulated to the BOG supply inlet.  Secondly, FUCHS teaches wherein a line recirculates back to a cooling drum (line, 32, recirculates back to drum, 22), but it is not provided that this circulation line is provided to a BOG supply line connected to the BOG inlet of the cooling device. For these reasons, the prior art fails to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed invention of claim 1, the independent and dependent claims, thereof, have been found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/25/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763